Citation Nr: 0728978	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board received additional evidence from the veteran 
(through is representative) in September 2007.  He also 
submitted a waiver of initial RO review of the new evidence.  
The evidence will therefore be considered in this decision. 
38 C.F.R. 
§ 20.1304 (2006).

The matter of a total disability rating based on individual 
unemployability (TDIU) has been raised.  The Board refers 
this matter to the RO for appropriate action. 


FINDING OF FACT

The veteran's vertigo is manifested by dizziness, loss of 
balance, and recurrent unsteadiness or staggering; however, 
the veteran has normal hearing and the competent the evidence 
is against the finding of Meniere's syndrome or cerebellar 
gait.


CONCLUSION OF LAW

Entitlement to an initial disability rating in excess of 
30 percent for vertigo is not warranted.  38 U.S.C.A. §1155 
(West 2002 & Supp. 2006); 38 C.F.R. §4.87, Part 4, Diagnostic 
Code 6204 (2002 & 2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an initial, increased rating for the veteran's service-
connected vertigo.  The Board notes that the veteran's 
original claim was received in October 2003.  In January 
2004, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the January 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a July 2004 rating 
decision, the RO granted service connection for vertigo, and 
the issue on appeal concerns the claim of entitlement to a 
higher evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for vertigo in a 
July 2004 rating decision and assigned an initial 30 percent 
disability rating effective October 20, 2003 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's June 2005 notice of disagreement (NOD), the 
claimant took issue with the initial 30 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Dingess/Hartman v. Nicholson.; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued an August 2005 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  




Procedural History

The veteran filed an original, informal claim for service 
connection for vertigo in October 2003.  Service connection 
was granted at 30 percent disabling, the maximum rating 
authorized under Diagnostic Code 6204, in July 2004.  In June 
2005, the veteran submitted a notice of disagreement; he 
noted that his dizzy spells had been "getting worse," and 
"occur every week, and sometimes every day."  In August 
2005, the veteran's claim for an increased rating was denied 
in a subsequent rating decision, which noted that the 
veteran's record did not contain a diagnosis for Meniere's 
disease.  Rather, the veteran was diagnosed with vertigo.  
Therefore, under the rating criteria for vertigo, the veteran 
had already achieved the maximum disability rating.

The August 2005 statement of the case affirmed the prior 
denials, as did supplemental statements of the case issued in 
August 2005 and February 2006.  In his August 2005 formal 
appeal, the veteran asserted that, "I'm still suffering from 
Meniere's disease at least once a week and I feel that's much 
worse than a 30% disability rating."

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).


Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Vertigo is evaluated under Diagnostic Code 6204, which 
assigns a disability rating of 10 percent for "occasional 
dizziness," and 30 percent for "dizziness and occasional 
staggering."  The Board notes that, under Diagnostic Code 
6204, a disability rating higher than 30 percent is not 
available at this time.

The veteran contends that he should be assigned a higher 
disability rating because his problem with vertigo is due 
Meniere's disease.  Under 38 C.F.R. § 4.87, Diagnostic Code 
6205, Meniere's disease is rated as 60 percent (the next 
highest rating above 30 percent) when there is impaired 
hearing with vertigo and cerebellar gait occurring from one 
to four times a month, with or without tinnitus.  In this 
regard, the Board notes a March 2005 VA treatment indicated 
that the veteran had a long history of Meniere's disease and 
that he was currently diagnosed as having Meniere's disease.  
A similar notation was made in May 2005.  However, the 
Board's attention is drawn to a January 2006 neurological 
consultation note indicating that a recent MRI had shown the 
veteran to have "a tiny capillary telangiectasia in the 
pons."  "Given the location of this blood vessel," the 
examiner stated that the veteran's "chronic vertigo is a 
result of this aberrant blood vessel."  Based on the fact 
that the January 2006 report was prepared by a neurologist 
and following the review of a MRI of the brain, the Board 
assigns greater probative value to the January 2006 report 
and, in so doing, finds that the preponderance of the 
evidence is against a diagnosis of Meniere's syndrome.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).  
Moreover, even if a diagnosis of Meniere's syndrome was 
established, a 60 percent rating would not be warranted 
because there is no evidence of cerebellar gait (never 
diagnosed) or hearing impairment, aside from a slight 
decrease in speech recognition.  

The Board must also consider whether an analogous rating for 
this disability under other pertinent diagnostic criteria is 
warranted.  See 38 C.F.R. § 4.20 (2007).  Diagnostic Code 
6207 provides a disability rating higher than 30 percent for 
the complete loss of both ears.  Clearly, that is not the 
case here.  Therefore, this provision is inapplicable.

Diagnostic Code 6208 provides a disability rating of 100 
percent only for a malignant neoplasm of the ears.  Once 
again, that disorder has not been diagnosed, and therefore it 
is not applicable to the present case.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
vertigo is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


